Citation Nr: 1035796	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected left 
knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active duty from January 1998 to March 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2008 and August 2009 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

In a statement received by the RO in July 2010, the Veteran 
withdrew his request for a hearing before a Member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that an additional VA 
examination/opinion, as well as further adjudication, is 
necessary.

Since the Veteran was last examined for VA purposes in June 2009, 
he submitted a record of outpatient treatment from August 2010, 
which indicates knee surgery was imminent.  In view of this, it 
would appear there are additional treatment records to be had, 
and that another VA examination is in order.  

With respect to the Veteran's low back, the June 2009 VA 
examination reflects a finding of degenerative joint disease of 
the lumbar spine, and the examiner's opinion that it is less 
likely than not that this condition is due to his right and left 
knee disability or to military service.  However, the physician 
provided no supporting rationale for this determination.  
Further, it is unclear whether, in reaching the determination 
that the Veteran's lumbar spine disorder is not due to his right 
and left knee disability, the examiner considered the issue of 
whether the condition is aggravated by his service-connected 
right and left knee disability.  This should be accomplished.

Lastly, it appears that the Veteran receives regular treatment at 
the VA Medical Center (VAMC) in Biloxi, Mississippi and Mobile, 
Alabama, as well as the VA Joint Ambulatory Care Center in 
Pensacola, Florida.  Updated treatment records from these 
facilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the Veteran's 
updated treatment records from the VAMC in Biloxi, 
Mississippi and Mobile, Alabama, and at the VA 
Joint Ambulatory Care Center in Pensacola, Florida 
dated since July 2009.  All efforts to obtain these 
records and any negative response should be fully 
documented in the claims file.

2.  The RO should return the claims file to the 
June 2009 VA examiner.  If that examiner is not 
available, the claims file should be referred to 
another appropriate individual.  The examiner 
should review the entire claims file, and provide 

(a)	a clear rationale for his previous 
determination that the Veteran's degenerative 
joint disease of the lumbar spine is less 
likely than not due to military service or his 
service-connected right and left knee 
disability, to include consideration of the 
Veteran's contention that his current lumbar 
spine disorder is the result of a 2008 fall 
when his knees gave way; and 
(b)	opine as to whether it is at least as 
likely as not that the       Veteran's current 
lumbar spine disorder is aggravated by his 
service connected right and left knee 
disability.  (In this regard, to be aggravated 
is to undergo an increase in severity that is 
proximately due to or the result of the right 
and left knee disability.)  Any opinion 
expressed should be supported by a complete 
rationale.  If it is necessary to examine the 
Veteran to provide the requested opinions, 
that should be arranged.  

3.  The Veteran should be scheduled for a VA 
examination of his knees, the purpose of which is 
to determine the current severity of the Veteran's 
service-connected right and left knee disability 
with specific findings of impairment reported in 
detail.  The claims file should be provided to the 
examiner in conjunction with the examination.  All 
indicated tests, and range of motion studies, 
should be performed.  The examiner should render 
specific findings as to whether, during the 
examination, there is objective evidence of pain on 
motion, weakness, excess fatigability, and/or 
incoordination associated with either knee.  If 
pain on motion is observed, the examiner should 
indicate the point at which pain begins.  The 
examiner should also indicate whether, and to what 
extent, the Veteran experiences functional loss of 
either knee due to pain and/or due to any other 
symptoms including during flare-ups and/or repeated 
use; to the extent possible, the examiner should 
express any such additional functional loss in 
terms of degrees of limitation of motion.

The examiner also should identify all impairments 
affecting the right and left knee, and should 
specifically indicate whether there is recurrent 
subluxation or lateral instability (and if so, 
whether such is best characterized as "slight," 
"moderate," or "severe"); and indicate whether 
there is ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or fibula, or 
genu recurvatum in either knee.  

4.  After completing the requested actions, the RO 
should re-adjudicate the claims.  If any benefit 
sought on appeal remains denied, the RO should 
furnish to the Veteran and his representative an 
appropriate supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


